American National Bankshares Inc. and Subsidiaries Consolidated Balance Sheets (Dollars in thousands, except share and per share data) Unaudited December 31 ASSETS Cash and due from banks $ $ Interest-bearing deposits in other banks Securities available for sale, at fair value Securities held to maturity Total securities Restricted stock, at cost Loans held for sale Loans Less allowance for loan losses ) ) Net Loans Premises and equipment, net Other real estate owned, net Goodwill Core deposit intangibles, net Accrued interest receivable and other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Demand deposits noninterest-bearing $ $ Demand deposits interest-bearing Money market deposits Savings deposits Time deposits Total deposits Short-term borrowings: Customer repurchase agreements Other short-term borrowings - Long-term borrowings Trust preferred capital notes Accrued interest payable and other liabilities Total liabilities Shareholders' equity: Common stock, $1 par, 20,000,000 shares authorized, 6,127,735 shares outstanding at December 31, 2010 and 6,110,335 shares outstanding at December 31, 2009 Capital in excess of par value Retained earnings Accumulated other comprehensive income (loss), net ) Total shareholders' equity Total liabilities and shareholders' equity $ $ American National Bankshares Inc. and Subsidiaries Consolidated Statements of Income (Dollars in thousands, except share and per share data) Unaudited Three Months Ended Twelve Months Ended December 31 December 31 Interest and Dividend Income: Interest and fees on loans $ Interest and dividends on securities: Taxable Tax-exempt Dividends 24 25 95 95 Other interest income 92 91 Total interest and dividend income Interest Expense: Interest on deposits Interest on short-term borrowings 85 Interest on long-term borrowings 64 66 Interest on trust preferred capital notes Total interest expense Net Interest Income Provision for loan losses Net Interest Income After Provision for Loan Losses Noninterest Income: Trust fees Service charges on deposit accounts Other fees and commissions Mortgage banking income Securities gains, net 84 1 3 Foreclosed real estate (losses), net ) Other Total noninterest income Noninterest Expense: Salaries Employee benefits Occupancy and equipment FDIC assessment Bank franchise tax Core deposit intangible amortization 94 94 Other Total noninterest expense Income Before Income Taxes Income Taxes Net Income $ Net Income Per Common Share: Basic $ Diluted $ Average Common Shares Outstanding: Basic Diluted American National Bankshares Inc. and Subsidiaries Financial Highlights (In thousands, except share, ratio and nonfinancial data, unaudited) 4th Qtr 3rd Qtr 4th Qtr YTD YTD EARNINGS Interest income $ Interest expense Net interest income Provision for loan losses Noninterest income Noninterest expense Income taxes Net income PER COMMON SHARE Earnings per share - basic $ Earnings per share - diluted Cash dividends declared Book value per share Book value per share - tangible (a) Closing market price FINANCIAL RATIOS Return on average assets 0.88 % 1.07 % 1.07 % 1.00 % 0.84 % Return on average equity Return on average tangible equity (b) Average equity to average assets Net interest margin, taxable equivalent Efficiency ratio Effective tax rate PERIOD-END BALANCES Securities $ Loans held for sale Loans, net of unearned income Goodwill and other intangibles Assets Assets - tangible (a) Deposits Customer repurchase agreements Other short-term borrowings - - - Long-term borrowings Shareholders' equity Shareholders' equity - tangible (a) AVERAGE BALANCES Securities $ Loans held for sale Loans, net of unearned income Interest-earning assets Goodwill and other intangibles Assets Assets - tangible (a) Interest-bearing deposits Deposits Customer repurchase agreements Other short-term borrowings 92 91 87 Long-term borrowings Shareholders' equity Shareholders' equity - tangible (a) CAPITAL Average shares outstanding - basic Average shares outstanding - diluted Shares repurchased - Average price of shares repurchased $
